DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on February 22, 2021. 
Claims 2 and 12 have been canceled. 
Claims 21 and 22 have been added.
Claims 1, 3, 11, 13, and 20 have been amended.
Claims 1, 3-11, and 13-22 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, in light of Applicant’s amendments, this rejection is withdrawn. 
	Regarding the rejection under 35 U.S.C. 103, Applicant argues that the claims include a two step process, with the first step of determining whether the account is likely to have a non-sufficient funds event and the second step of forecasting a balance. Remarks at 9. Applicant points to the claim language of “in response to determining that the account is likely to have the non-sufficient funds event, forecast a balance for the account.” Id. at 10. While claim 1 does first classify an account and then forecast a balance, there is no indication in claim 1 that the data processing is different for each step or that a balance is forecasted only when the account is likely to have non-sufficient funds. For example, the machine learning classifier may determine that the account is likely to have a non-sufficient funds based on a predicted balance. Additionally, a determination that a non-sufficient funds event is unlikely may be based on the classifier forecasting a positive balance. As noted in the rejection, Radwin teaches a model that is used to determine whether overdraft is likely. Additionally, Grassadonia teaches that a balance can be predicted. See paragraph 0070. In light of the broadest reasonable interpretation, claim 1 is obvious in light of Radwin and Grassadonia. 




Claim Rejections - 35 USC § 112(b)
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 is reproduced below with bold and underline used to show references to “account data.” 

1. (Currently Amended) A computing system comprising:
a communications module;
a processor coupled to the communications module; and
a memory storing processor-executable instructions which, when executed, configure the processor to:
train a non-sufficient funds classifier based on a training set, the training set including account data for a plurality of accounts and a non-sufficient funds indication for each of the accounts, the non-sufficient funds indication indicating whether an associated account is associated with a non-sufficient funds event;
obtain account data associated with an account;
pass at least some of the account data through the non-sufficient funds classifier, the nonsufficient funds classifier including a machine learning classifier configured to classify the account as either likely to have a non-sufficient funds event or unlikely to have the non-sufficient funds event, the machine learning classifier configured to evaluate a plurality of parameters associated with the account data;
in response to determining that the account is likely to have the non-sufficient funds event, forecast a balance for the account, wherein forecasting the balance for the account includes:
identifying one or more projected future transfers for the account by identifying a pattern of past transfers associated with the account; and
determining a forecasted balance by adjusting a current balance based on the one or more projected future transfers; and
provide, to a client device associated with the account, a notification based on the forecasted balance.

It’s not clear whether all of the claimed references to “account data” is the same account data, or whether there are two 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, 14-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Radwin (Radwin, Michael. “Want to delight customers? Apply design thinking to your AI products,” The Hive, Medium (Jun. 25, 2019).) and Grassadonia et al., U.S. Patent Application Publication No. 2018/0005229 A1.

Claim 1:
Radwin teaches: 
a communications module; a processor coupled to the communications module; and a memory storing processor-executable instructions which, when executed, configure the processor to (see at least Radwin, pages 2-3 (These computer and network components are inherent because they are required for training and running the machine learning model and communicating the results to customers.)).
train a non-sufficient funds classifier based on a training set, the training set including account data for a plurality of accounts and a non-sufficient funds indication for each of the accounts, the non-sufficient funds indication indicating whether the associated account is associated with a non-sufficient funds event (see at least Radwin, pages 2-3 (“Next, we used these insights to build a machine learning model that could accurately predict overdrafts. The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50.”)).
obtain account data associated with an account (see at least Radwin, pages 
pass at least some of the account data through a non-sufficient funds classifier, the nonsufficient funds classifier including a machine learning classifier configured to classify the account as either likely to have a non-sufficient funds event or unlikely to have the non-sufficient funds event, the machine learning classifier configured to evaluate a plurality of parameters associated with the account data (see at least Radwin, pages 2-3 (“First, with our customers’ consent, we analyzed real-world financial transactions by Intuit customers to learn as much as possible about these circumstances most likely to lead to an overdraft. Next, we used these insights to build a machine learning model that could accurately predict overdrafts. The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50. Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”)).
provide, to a client device associated with the account, a notification based on the forecasted balance (see at least Radwin, page 3 (“Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”); Screenshots on page 3 that show a notification provided to a client device.)).
Radwin does not explicitly teach, however, Grassadonia teaches:
in response to determining that the account is likely to have the non-sufficient funds event, forecast a balance for the account, wherein forecasting the balance for the account includes (see at least Grassadonia, paragraphs 0050-0052 (Sub-accounts are being monitored. Because it is likely that one or more sub-accounts may have insufficient funds, the balances of the sub-accounts are being predicted.); paragraph 0070 (“predict a balance”)).
identifying one or more projected future transfers for the account by identifying a pattern of past transfers associated with the account (see at least Grassadonia, paragraph 0070 (“Server 104 can automatically identify recurring payments. For example, if the user pays the same amount of money on substantially the same day each month, then server 104 can identify that as a recurring payment.”)).
determining a forecasted balance by adjusting a current balance based on the one or more projected future transfers (see at least Grassadonia, paragraph 0070 (“In this way, the server can predict a balance by subtracting all recurring payments from the current account balance.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grassadonia’s balance forecasting with Radwin’s machine learning model that predicts overdrafts. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of monitoring accounts that are likely to have non-sufficient funds in order to notify the account holder about any predicted non-sufficient funds events. Radwin explains that Mint customers had paid $250 million in overdraft fees to the five largest U.S. banks. Half of those fees resulted from transactions under $50. It would benefit customers to have their accounts monitored to determine whether overdraft is likely so that they could reduce the likelihood of having to pay overdraft fees. Radwin does this monitoring, but it does not include details as to how predicted balances are determined. Grassadonia explains how balances are predicted and explains that a user is notified if there are insufficient funds. This combination allows for an accurate determination of a predicted account balance so that users can take action before they have a non-sufficient funds event that results in fees. 

Claim 4:
Radwin further teaches: 
wherein the plurality of parameters include one or more of: a past non-sufficient funds event; a location indicator identifying a location; an account duration indicating a length of time since the account was opened; a balance; an indication of decrease in income; and an indication of spending in a defined spending category (see at least Radwin, pages 2-3 (“First, with our customers’ consent, we analyzed real-world financial transactions by Intuit customers to learn as much as possible about these circumstances most likely to lead to an overdraft. Next, we used these insights to build a machine learning model that could accurately predict overdrafts. The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50. Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”)).

Claim 5:
Radwin
wherein the notification is provided in response to determining that the forecasted balance is expected to fall below a defined threshold balance (see at least Radwin, pages 2-3 (“First, with our customers’ consent, we analyzed real-world financial transactions by Intuit customers to learn as much as possible about these circumstances most likely to lead to an overdraft. Next, we used these insights to build a machine learning model that could accurately predict overdrafts. The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50. Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”); Screenshots on page 3 that show a notification provided to a client device.)).

Claim 6:
Radwin further teaches: 
wherein the defined threshold is zero (see at least Radwin, pages 2-3 (“First, with our customers’ consent, we analyzed real-world financial transactions by Intuit customers to learn as much as possible about these circumstances most likely to lead to an overdraft. Next, we used these insights to build a machine learning model that could accurately predict overdrafts. The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50. Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”); Screenshots on page 3 that show a notification provided to a client device.)).

Claim 7:
Radwin further teaches: 
wherein the notification includes a selectable option to transfer value from another account (see at least Radwin, page 3 (“Then, we optimized it for high precision to trigger alerts up to a week in advance, giving users enough warning to take preventative action: a transfer, deposit, or not buying that cup of coffee.”); Screenshot on page 3 under “After” (“Check how to Avoid”)).

Claim 8:
Radwin does not explicitly teach, however, Grassadonia
wherein the future transfers include at least one incoming transfer and at least one outgoing transfer (see at least Grassadonia, paragraph 0070 (The predicted balance can be based on both recurring/predicted payments and credits to the account.)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Grassadonia’s method of predicting a balance based on forecasted payments and forecasted credits with Radwin’s machine learning model that predicts overdrafts. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of accurately predicting a balance by considering any funds being transferred into and out of the account. 

Claim 9:
Radwin further teaches: 
wherein the account data passed through the nonsufficient funds classifier includes a transaction listing (see at least Radwin, pages 2-3 (“The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50.”)).

Claim 10:
Radwin further teaches: 
wherein the account data passed through the nonsufficient funds classifier includes biographical data (see at least Radwin, pages 2-3 (“The gradient-boosted tree model was based on the 20 most important parameters, ranging from the person’s average income and account balances to recent overdrafts and debit charges for less than $50.”)).

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 6. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 20:
Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 22:
Claim 22 is rejected using the same rationale that was used for the rejection of claim 4. 


Claims 3, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Radwin (Radwin, Michael. “Want to delight customers? Apply design thinking to your AI products,” The Hive, Medium (Jun. 25, 2019).); Grassadonia et al., U.S. Patent Application Publication No. 2018/0005229 A1; and Yates et al., U.S. Patent Application Publication No. 2019/0102693 A1.

Claim 3:
Radwin does not explicitly teach, however, Yates teaches:
wherein training comprises determining respective weights for the plurality of parameters (see at least Yates, paragraph 0045 (“In determining candidate parameter values, the prediction model may assign a higher weight to parameters that heavily impact the training and performance of the machine learning model and assign a lower weight to parameters that minimally impact the training and performance of the machine learning model.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yates’ weighted parameters with Radwin’s machine learning model that predicts overdrafts. One of ordinary skill in the art 

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 21:
Claim 21 is rejected using the same rationale that was used for the rejection of claim 3. 



Relevant References
Vergari, U.S. Patent Application No. 2017/0061534 A1. See Figure 2, Item S24 (“Apply the one or more rules to transactional data on past transactions of an individual account holder occurring during an individual observation window for that individual and set a score for the individual account holder in order to determine the likelihood of a non-sufficient funds decline occurring during  a subsequent individual outcome window for that individual”) and associated text; Figure 2, Item S25 (“Is the likelihood of a non-sufficient funds decline occurring during a subsequent individual outcome window for that individual…over a predetermined threshold?”) and associated text; paragraph 0011 (“by looking at events from the recent past (i.e., past transaction events in the observation window), it is possible to learn from them in order to predict whether the event of interest (i.e., non-sufficient funds declines) will happen in the near future”); paragraph 0018 (“The step of deriving the one or more rules may be based on an adaptive algorithm or based on an algorithm with adaptive variants. In other words, the algorithm may change its behaviour based on updated or real-time information or the algorithm parameters are automatically adjusted as more data is collated.”)).
Fazeli et al., U.S. Patent Application Publication No. 2019/0057386 A1. See paragraph 0019.
Hockey et al., U.S. Patent No. 10,726,491. 
Shalev (Shalev, Asaf. “Intuit’s AI Team in Israel Develops Overdraft Prediction Service,” CTECH (Feb. 2, 2018).) 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698